Citation Nr: 0805923	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967; the appellant is his son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the education processing 
center at the Muskogee RO.  

In an April 2005 statement, the appellant's mother wrote that 
the appellant was born with what she termed a spinal 
"fistula," which she described as a tube-like opening in 
the spinal column.  The veteran served in the Republic of 
Vietnam and is presumed to have been exposed to Agent Orange.  
The law provides that VA shall pay a monthly allowance, based 
upon the level of disability, to or for an individual who has 
been determined to be suffering from spina bifida and who is 
a biological child of a Vietnam veteran.  38 U.S.C.A. § 
1805(a) (West 2002); 38 C.F.R. § 3.814(a) (2007).  Although 
it is not known whether the appellant's condition was spina 
bifida, or whether he suffers any residual disability, his 
mother's description of the appellant's birth defect is 
sufficient to warrant REFERRAL to the Phoenix, Arizona, RO 
for appropriate action, including notification to the 
appellant, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  

The appellant is also encouraged to file a claim for benefits 
under 38 U.S.C.A. § 1805(a) directly with the Phoenix, 
Arizona, RO, without waiting for referral, if he believes his 
condition was spina bifida, and that he suffers from residual 
disability.


FINDINGS OF FACT

1.  By Decision Review Officer (DRO) decision dated in 
October 2002, the veteran was granted a permanent and total 
disability based on individual unemployability (TDIU) rating, 
with basic eligibility for Chapter 35 benefits established, 
effective January 10, 2002.  

2.  The appellant, who is the son of the veteran, and was 
born January [redacted], 1972, reached his 26th birthday prior to the 
effective date of the permanent and total disability rating 
which established basic eligibility for Chapter 35 benefits.


CONCLUSION OF LAW

Basic eligibility for educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, is 
precluded by law.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. 
§ 21.3041 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the son of the veteran in this case, 
asserts that he should be awarded Chapter 35 educational 
assistance, due to mitigating circumstances.  First, it is 
contended that due to his father's exposure to Agent Orange, 
and PTSD, the appellant has suffered from physical and 
emotional impairment all his life.  It is also asserted that, 
in reality, the veteran was permanently and totally disabled 
well before the effective date of the appellant's 26th 
birthday, but that due to inadequate and even abusive 
treatment by the VA, he was dissuaded from pursuing a claim.  

Basic eligibility for Chapter 35 benefits may be established 
for a child of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability or 
who died while a disability so evaluated was in effect, or 
who died of a service- connected disability. 38 U.S.C.A. § 
3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 (2007).  
Although the veteran is currently in receipt of a permanent 
and total disability rating, ordinarily, a child's period of 
eligibility for educational assistance under Chapter 35 ends 
on his or her 26th birthday.  38 U.S.C.A. § 3512(a) (West 
2002); 38 C.F.R. § 21.3041(c) (2007).  In certain 
circumstances, an extension of the eligibility period may be 
granted, such as where the effective date of the permanent 
and total disability rating occurs between the child's 18th 
and 26th birthdays.  38 C.F.R. 21.3041(d)(2) (2007).  

The appellant was born in January 1972, and reached his 26th 
birthday in January 1998.  However, the veteran was not found 
to be permanently and totally disabled until January 2002, 
and, accordingly, entitlement to DEA benefits for his 
eligible dependents was established effective in January 
2002.  

The requirement of a permanent and total disability is a 
legal requirement, that the veteran be determined by VA to be 
permanently and totally disabled effective a specific date, 
based on the legal criteria for attaining that status, 
including medical evidence, as well as the requirement that a 
claim be filed.  If the veteran wishes, he may file a claim 
for an earlier effective date, but the appellant's appeal 
cannot include such an issue, as it is personal to the 
veteran.

While the appellant felt that the information he was provided 
indicated more flexibility in establishing the cut-off age, 
the flexibility is limited, and does not permit the award of 
Chapter 35 benefits, where the effective date of the 
veteran's permanent and total disability rating was not until 
after the appellant's 26th birthday.  Accordingly, he is not 
entitled to Chapter 35 educational assistance.  

Although to the appellant's arguments, nevertheless, the 
Board is bound in its decisions by applicable statutes 
enacted by Congress.  Payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information 
provided, and regardless of extenuating circumstances or 
claims of fairness.  See, e.g., Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 
110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In 
other words, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; indeed the benefit cannot be awarded, 
regardless of the circumstances.  

Thus, we are wholly without authority to disregard the 
applicable law, notwithstanding any extenuating circumstances 
or claims of fairness.  Congress did not enact any exceptions 
to the above-discussed legal provisions which would permit a 
grant of the requested benefit, and we are not free to 
disregard the law.  In this case, there is no legal basis on 
which the appellant's claim can be granted.  As the law and 
not the evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  In such cases, where the decision rests on the 
interpretation and application of the relevant law, the 
Veterans Claims Assistance Act of 2000 does not apply.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the 
appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see Dela Cruz.  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  







ORDER

Basic eligibility for Chapter 35 DEA is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


